



Exhibit 10.3


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


redactedexhibit103to3_image1.gif [redactedexhibit103to3_image1.gif]


PRIVATE STUDENT LOAN
ORIGINATION AND SERVICING AGREEMENT


This agreement is entered into and effective as of the August 22nd, 2018, by and
between Nelnet Servicing, LLC, d/b/a Firstmark Services, a Nebraska limited
liability company, (“Firstmark”), and Union Bank and Trust Company, a Nebraska
state banking corporation, (“Lender”).


WHEREAS, Firstmark provides processing services related to the origination and
servicing of Education Loans for lenders; and,


WHEREAS, Lender in the ordinary course of its business makes or acquires, or
intends to make or acquire Education Loans through the Master Private Loan
Program Agreement between Nelnet, Inc. and Lender; and,


WHEREAS, Firstmark agrees to process and service Education Loans for Lender
pursuant to the Servicing Guidelines, and Lender therefore desires to retain
Firstmark for such services.


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:


ARTICLE I – DEFINITIONS


1-1.
“Affiliate” means any individual, corporation, partnership, association or
business that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with a party or its
successors. The term “control” including the terms “controlling,” “controlled
by,” and “under common control with” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a corporation, partnership, association or business, whether through the
ownership of voting shares, by contract or otherwise. Affiliates shall include
such entities whether now existing or later established by investment, merger or
otherwise, including the successors and assigns of such entities.



CONFIDENTIAL
FIRSTMARK SERVICES
Page 1



--------------------------------------------------------------------------------







1-2.
“Agreement” means this Agreement.



1-3.
“Applicable Law” means federal, state or local statute, rule, regulation or
similar legal requirement applicable to processing the origination and servicing
of Education Loans.



1-4.
“Applicable Requirements” means each of the following, as applicable: (i) all
contractual obligations under this Agreement and under the Loan Documents; (ii)
Applicable Law, (iii) the Underwriting Guidelines, (iv) the Servicing
Guidelines; and (v) applicable School requirements.



1-5.
“Borrower” means a maker of a promissory note with respect to an Education Loan.



1-6.
“Business Day” means any day other than a Saturday, Sunday, or a day on which
the banking institutions in the city in which a payment is received or a
disbursement hereunder must be initiated are authorized or required by law or
executive order to close.



1-7.
“Claims” means claims, liabilities, losses, damages, costs, expenses and
reasonable attorney's fees asserted against or incurred by a party in connection
with a dispute by or the assertions of a third party which arise out of the
relationship created by the Agreement.



1-8.
“Confidential Information” has the meaning given such term in Section III-11.a.
hereof.



1-9.
“Customer Identification Program” means a process whereby Firstmark screens and
monitors applicants under certain of the regulations promulgated by the Office
of Foreign Assets Control (“OFAC”) and in connection with the USA Patriot Act in
an effort to determine if such persons appear on any lists maintained by OFAC
and determining whether any potential transaction may constitute suspicious
activity.



1-10.
“Education Loan” means a consumer loan made or to be made to a Borrower for the
funding of expenses in connection with such Borrower’s post-secondary education
and/or education related to professional certifications, and which is not
insured or guaranteed by, or made pursuant to a program sponsored by, a state or
federal government or governmental agency.



1-11.
“Effective Date” means the date set forth in the preamble to this Agreement.



1-12.
“Fees” means the amounts to be paid by Lender to Firstmark for the Services, as
further set forth in Schedule A and Section 2-8 hereof.



1-13.
“Force Majeure" means, without limitation, the following: acts of God, strikes,
lockouts, or other industrial disturbances; acts of public enemies; order or
restraint of any kind of the government of the United States of America or of
any state or locality in which a party is doing business or any of their
departments, agencies or officials, or any civil or military authority;
insurrections; riots; landslides; earthquakes; fires; storms; droughts; floods;
explosions; breakage or accident to machinery, equipment, transmission pipes or
canals; or any other cause or event not reasonably within the control of the
party.



CONFIDENTIAL
FIRSTMARK SERVICES
Page 2

--------------------------------------------------------------------------------







1-14.
“Intellectual Property” means user manuals, training materials, computer
programs, routines, structures, layout, report formats, trademarks,
servicemarks, copyrights, patent rights and all oral or written information
relating to a party’s business which is not generally known to the public and
which gives such party an advantage over its competitors who do not know or use
such information.



1-15.
“Lender” has the meaning given to such term in the preamble to this Agreement.



1-16.
“Loan Documents” means loan applications, promissory notes, credit agreements,
disclosures and notices with respect to Education Loans. Lender acknowledges
that it holds the “Customer Relationship” (as defined in the Gramm-Leach-Bliley
Act) with Borrowers and thereby has the responsibility to provide privacy
policies and notices to such Borrowers as required therein. Firstmark will
deliver or make available Lender’s privacy notices in connection with the
Services, as directed by Lender.



1-17.
“NPI” means “Nonpublic Personal Information” as such term is defined in the
regulations implementing Subtitle A of Title V of the Graham-Leach-Bliley Act,
Pub. L. 106-102, codified at 15 U.S.C. 6801 et seq., received or obtained,
directly or indirectly, by Firstmark pursuant to or in connection with of this
Agreement.



1-18.
“Origination Services” means all services provided by Firstmark under this
Agreement in connection with the origination and processing of applications for
Education Loans.



1-19.
“Person” means an individual, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, a government or any department or agency
thereof or any other entity.



1-20.
“Post-Origination Services” means the services provided by Servicer with respect
to the period following Origination Services pursuant to this Agreement.



1-21.
“School” means the educational institution attended or to be attended by a
Borrower, using the funds provided by an Education Loan.



1-22.
“Servicing Guidelines” means the Client Program Manual or similar information
attached hereto as Schedule I-22.



1-23.
“Services” means the Origination Services and the Servicing Services.



1-24.
“Term” has the meaning set forth in Section III-1 below.



1-25.
“Underwriting Guidelines” means the guidelines established or approved by Lender
for Education Loans, set forth in one or more manuals delivered to Firstmark, as
may be updated from time to time, which address the requirements applicable to
the origination of Education Loans.



CONFIDENTIAL
FIRSTMARK SERVICES
Page 3

--------------------------------------------------------------------------------







ARTICLE II – SERVICES PROVIDED


2-1.
Forms and Documentation.



All Loan Documents to be utilized by Lender and Firstmark in connection with the
Services, shall be created and approved by Lender and provided to Firstmark. Any
material modification of such forms and documentation shall not be made by
Firstmark without prior written approval of Lender. Firstmark shall have no
liability for inaccuracies in information furnished by a Borrower in the Loan
Documents.


2-2.
Approval of Education Loan Applications.



Nothing in this Agreement shall make Firstmark a loan production office or a
holder or originator of any Education Loan, processed or serviced hereunder.
Lender acknowledges that it has sole authority and responsibility for the
decision to approve or deny applications for all Education Loans, and Firstmark
may only accept those applications on behalf of Lender that are in accordance
with the Lender’s Servicing Guidelines and Underwriting Guidelines.


2-3.
Origination Services.



The parties will cooperate to deliver or direct to Firstmark applications for
Education Loans and Firstmark will perform Origination Services on behalf of
Lender with respect to such applications. Applications will be delivered or
directed via paper or in such electronic format as Lender and Firstmark agree
and as are set forth in the Servicing Guidelines. Upon acceptance of any
Education Loan application into Firstmark’s computer system for Origination
Services, Firstmark shall have responsibility for processing the disbursement(s)
of the Education Loan pursuant to Applicable Requirements. Origination Services
shall include the following:


a.
Review of Loan Application to ensure all required information has been completed
by the Borrower.



b.
Properly identifying the Borrower and processing the Borrower’s application
through the Customer Identification Program.



c.
Calculation and deduction of fees as required by Servicing Guidelines prior to
disbursement, such that the disbursed amount is net of applicable deductions.



d.
Preparation of disbursement of the Borrower’s Education Loan and delivery of
Education Loan funds to the Borrower or Borrower’s School, or to such other
location as Lender may designate, in each case in a single disbursement unless
otherwise provided in the Servicing Guidelines.



e.
Preparation of and delivery to Borrower of all required Loan Documents, as
provided by the Servicing Guidelines. Such actions to be taken by Firstmark
shall include creation



CONFIDENTIAL
FIRSTMARK SERVICES
Page 4

--------------------------------------------------------------------------------





and processing of Loan Documents on forms approved by Lender, review of credit
bureau information for potential problems, and providing disclosures and notices
in accordance with Applicable Requirements.


Upon disbursement of loan proceeds, Education Loans shall be treated hereunder
as completed Education Loans, and Firstmark shall thereupon assume
responsibility for servicing and collection of such loans as provided in this
Agreement.


2-4.
Post-Origination Services.



Upon completion of Origination Services, or upon acceptance of any third-party
originated Education Loan into Firstmark’s computer system, Firstmark shall
service such loan in accordance with Applicable Requirements, provided,
Firstmark shall at no time have any liability for the actions of third parties
or for the origination or servicing (by a third party) of Education Loans prior
to such Education Loans being delivered to Firstmark for servicing.
Post-Origination Services shall include the following:


a.
Making available to Borrowers all Loan Documents in accordance with Applicable
Requirements.



b.
Acceptance of Borrower payments, including via Automated Clearinghouse
processes. Payments via U.S. Mail will be directed to a lockbox established by
Firstmark. Daily transfer of funds to lender will include all sums applied to
the Education Loans, less any cash payment reversals (checks returned for
insufficient funds and stop payment orders).



c.
Accounting for all transactions related to Education Loans, including all
payments on such Education Loans, in accordance with the Servicing Guidelines.
Interest computation shall be completed in accordance with the Servicing
Guidelines.



d.
Processing of address changes and other demographic information changes
provided, Firstmark may rely on, without independently verifying, all data
entries, manipulations and representations related to Education Loans which are
provided to Firstmark or the Firstmark systems by Lender, Schools or Borrowers.



e.
Responding to inquiries pertaining to Education Loans, school status or refunds,
provided, Lender shall cooperate as necessary to enable Firstmark to respond.
Inquiries may be referred to the School if necessary.



f.
Reporting to credit reporting agencies pursuant to Applicable Requirements and
assisting in credit reporting dispute process.



g.
Retention of an image of all Loan Documentation, including maintaining a backup
copy of all Loan Documentation in a location distinct from the original.



CONFIDENTIAL
FIRSTMARK SERVICES
Page 5

--------------------------------------------------------------------------------







PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


h.
Acting as custodian with respect to all Loan Documentation and systems records
for each Education Loan. Firstmark may make electronic images of Loan
Documentation in place of the original as permitted for collectability purposes
under state and federal law.

  
2-5.
Service Levels; Adjustments.



a.
Service Levels. Servicer agrees to maintain certain levels of service with
respect to the key Services activities, as follows:

i.
Average speed of answer:        [*****] seconds

ii.
Maximum call abandon rate:    [*****] percent ([*****]%)

iii.
Loan application processing:    [*****] Business Days from receipt, provided,
delays in receiving necessary information from Borrower or School shall not be
considered in calculating processing time.



b.
Fee Adjustments. With respect to any individual Service Level identified above,
if Servicer fails to maintain such Service Level in two (2) consecutive months,
Lender may, upon written notice to Servicer, require a remediation plan. For
each consecutive month following such notice in which Servicer fails to meet the
same Service Level without having cured the failure, Servicer will provide
Lender a [*****] percent ([*****]%) credit to the Fees for such month.



2-6.
Origination or Servicing Errors.



If Firstmark commits an error in connection with the Services, which error
directly results in such Education Loan becoming unenforceable or uncollectible,
Lender shall give Firstmark written notice of the same. Thereafter, Firstmark
shall have a reasonable time to cure such Education Loan. If cure cannot be
accomplished within twelve (12) months of the original error, Firstmark will
purchase or arrange for purchase of the Education Loan from Lender at an amount
equal to the outstanding principal balance and accrued but unpaid interest
thereon. If the Education Loan is thereafter cured within twelve (12) months
after the date of purchase, Lender shall repurchase such Education Loan from
Firstmark or its designee, at a price equal to the outstanding principal amount
thereof plus accrued but unpaid interest thereon, such sum to be payable as an
additional servicing fee under this Agreement. The foregoing shall be Lender’s
sole remedy as against Firstmark for origination or servicing errors by
Firstmark.




CONFIDENTIAL
FIRSTMARK SERVICES
Page 6

--------------------------------------------------------------------------------





In connection with the purchase of any Education Loan by Firstmark or its
designee hereunder, Lender will deliver to Firstmark all records in Lender’s
possession and will execute and deliver to Firstmark such other documents and
instruments as Firstmark may reasonably request to effect the transfer. Such
records shall be transferred to Firstmark free and clear of any liens,
encumbrances, claims, or interest of any person or entity claiming by, through,
or under Lender, and without representations or warranties, expressed or
implied, and without recourse to Firstmark. If Lender is required to repurchase
the Education Loan from Firstmark or its designee hereunder, Firstmark will
deliver to Lender all records in Firstmark’s possession and will execute and
deliver to Lender such other documents and instruments as Lender may reasonably
request to effect the transfer. Such records shall be transferred to Lender free
and clear of any liens, encumbrances, claims, or interest of any person or
entity claiming by, through, or under Firstmark, and without representations or
warranties, expressed or implied, and without recourse to Lender.


2-7.
Reports to Lender.



On or about the 10th day of each month, Firstmark shall make available to Lender
reports of activity with respect to the Services during the preceding month, as
designated in the Servicing Guidelines.


Additionally, on a monthly basis, Firstmark shall provide to Lender a report
with respect to all complaints made by or on behalf of a Borrower under an
Education Loan (both written and verbal) or group of Borrowers. With regard to
any initial inquiry by Lender with respect to any errors, omissions or
exceptions with respect to the servicing of any Education Loan, Firstmark will
make commercially reasonable efforts to respond within a reasonably prompt
timeframe. Firstmark shall use commercially reasonable efforts to resolve such
error, omission or exception within a reasonably prompt timeframe, and to the
reasonable satisfaction of Lender.


2-8.
Compensation for Services.



In consideration of the Services, Lender shall pay Firstmark the Fees as forth
on billing statements delivered by Firstmark. Fees shall be paid within thirty
(30) days of the date of each billing statement.
  
a.
Changes to Fees.

i.
At any time after the first twelve (12) months of this Agreement, on not less
than thirty (30) days’ advance written notice to Lender, Firstmark may increase
the Fees, provided, no such increase shall result in a percentage increase for
any twelve month period that will exceed the lesser of either (i) the percentage
increase in the U. S. Department of Labor's Consumer Price Index for Urban Wage
Earners and Clerical Workers, U.S. City Average (1982-84=100) (the "CPI") for
the most recent twelve (12)-month period available at the time of









CONFIDENTIAL
FIRSTMARK SERVICES
Page 7

--------------------------------------------------------------------------------









PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


each annual adjustment, or (ii) [*****] percent ([*****]%) per annum. If at any
adjustment date the CPI is no longer published, then any replacement index
specified by the Bureau of Labor Statistics or successor U.S. governmental
agency shall be substituted therefore, with appropriate application of any
necessary conversion formula as may be specified by such agency, or if no such
replacement index has been so specified, then a comparable cost-of-living index
as may be mutually agreed between the parties shall be used.


ii. Lender shall pay Firstmark increased Fees in the amount of any increase in
rates charged by the United States Postal Service to Firstmark .


iii. If at any time during the Term or Renewal Term(s) Firstmark is required to
make material changes to the Services or its servicing system due to changes to
Applicable Requirements, or other changes or increased costs beyond Firstmark ’s
control, including changes in the business environment, Firstmark may
renegotiate the Fees with Lender to reasonably reflect those increased costs.


b.
Late Payment. If Fees are not paid within sixty (60) days of a billing
statement, Firstmark may impose a late charge of [*****] percent ([*****]%) per
month against the entire outstanding balance of Fees owed by Lender, including
any prior late fees outstanding. In such situation, Firstmark may also (a)
withhold transfer of Borrower payments; (b) withhold reports; and (c) terminate
services without further notice.





ARTICLE III – GENERAL PROVISIONS


3-1.
Term of Agreement.



Subject to the termination provisions set forth below, the Agreement shall be
effective for a period commencing on the Effective Date, and terminating on the
date on which the last payment due is paid on the Education Loans serviced
hereunder, during which the Services shall be provided, subject to payment of
the Origination and Servicing Fees and other terms of the Agreement. The parties
acknowledge and agree that it is their intent that this Agreement shall remain
in full force and effect through the “life of” each Education Loan serviced
hereunder.






CONFIDENTIAL
FIRSTMARK SERVICES
Page 8

--------------------------------------------------------------------------------





3-2.
Termination of Agreement.



The Agreement may be terminated as follows:


a.
At the expiration of the Term.



b.
Upon the refusal or failure of a party to perform any material obligation of the
Agreement, and the failure or refusal to correct or cure such performance or
lack thereof, within sixty (60) days after the party’s receipt of written notice
of the failure or refusal.



c.
Upon the failure of the parties to reach agreement with respect to a change in
the Fees requested by Firstmark in the event of a change in Applicable
Requirements that materially increases costs of performance by Firstmark
hereunder.



d.
At Firstmark’s option, if Lender fails to pay Firstmark the Fees within sixty
(60) days of any billing statement.



e.
If an insolvency, bankruptcy or similar proceeding shall have been commenced, or
a decree or order of an appropriate court, agency or supervisory authority for
the appointment of a conservator, receiver or liquidator shall have been entered
against a party, the other party may terminate this Agreement immediately.



3-3.
Termination Process.



Upon termination of this Agreement for any reason above, all Loan Documentation
and relevant servicing records will be made available to Lender in Firstmark’s
standard format. Lender will reimburse Firstmark for all expenses associated
with removing such information from Firstmark’s systems and making such
information available to Lender.


3-4.
Representations and Warranties.



Each of the parties represents and warrants to the other party:


a.
it is duly organized, validly existing and in good standing under the laws of
the state of its organization;



b.
it has all necessary power and all licenses, permits, authorizations and
approvals (governmental, corporate or otherwise) necessary to carry on its
business and perform its obligations under this Agreement; and,



c.
the execution or performance of this Agreement will not violate it’s documents
of formation or governance, or any material contract or other instrument to
which it is a party or by which it is bound and will not violate any outstanding
judgment, order, writ, injunction, law, rule or regulation to which it is
subject.





CONFIDENTIAL
FIRSTMARK SERVICES
Page 9

--------------------------------------------------------------------------------







PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


3-5.
Limitation on Liability.



Firstmark shall have no liability with respect to:


a.
the failure of any Borrower to repay an Education Loan;



b.
disputes between Borrowers and Schools regarding tuition, registration,
attendance or quality of education or training;



c.
Claims arising from actions or inactions of Firstmark as directed by Lender,
either pursuant to Applicable Requirements or otherwise; or



d.
incorrect information regarding Education Loans or Borrowers which may be
provided to Firstmark by Lender, Schools or Borrowers, including but not limited
to, School/Borrower certification, eligibility, enrollment, and School or
Borrower demographic information



Neither party shall have any liability for Claims under any theory of tort,
contract, strict liability or other legal or equitable theory for any lost
profits, exemplary, punitive, special, incidental, indirect or consequential
damages, each of which is hereby excluded by agreement of the parties regardless
of whether such party has been advised of the possibility of such damages.


3-6.
Limitation on Actions.



The parties agree that any action for the breach of any provision of this
Agreement shall be commenced within twelve months following the earlier of (i)
the termination of this Agreement or (ii) the date the Education Loan with
respect to which the action relates has been removed from the Firstmark
servicing system.


3-7.
Audit Rights.



Upon prior written notice to Firstmark, and in coordination with Firstmark’s
management, Lender may perform or arrange to have audits performed of
Firstmark’s origination and servicing activities with respect to Education Loans
owned by Lender. All such audits will be performed at Lender’s sole expense and
during Firstmark’s normal business hours. In connection with such audits,
Firstmark agrees to provide, annually, up to [*****] hours of


CONFIDENTIAL
FIRSTMARK SERVICES
Page 10

--------------------------------------------------------------------------------





PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


assistance by Firstmark employees. Any additional assistance requested by Lender
will be provided at an hourly rate of [*****] dollars ($[*****]) per hour per
employee. Such fee is subject to change at Firstmark’s reasonable discretion but
upon at least sixty (60) days’ advance written notice to Lender. Such audit
rights shall extend through termination of this Agreement and four (4) years
thereafter.


3-8.
Annual Compliance Audit.



On an annual basis, Servicer will cause to be completed a SSAE 18 SOC1 Type II
review of its activities. Upon request, Lender may receive a copy of the report
of such review by paying a pro-rata share of the cost of same. Servicer’s
Internal Audit Department coordinates such participation on an annual basis and
divides the aforementioned costs equally between those lenders participating


3-9.
Disaster Recovery Plan.



Servicer agrees to maintain a disaster recovery plan designed to enable
Servicer, after a disaster, to resume Services within a reasonable timeframe. A
summary of Servicer’s plan will be made available to Lender upon request.


3-10.
Intellectual Property Protection.



All right, title and interest of whatever nature in each party’s Intellectual
Property is and shall remain the sole and exclusive property of such party, and
no license or other rights thereto are granted by this Agreement.


3-11.
Confidentiality and Nondisclosure.



a.
Definition. The term “Confidential Information” means any information that
either party discloses, by any method and in any form or format, which is marked
“Confidential,” “Restricted,” “Proprietary” or with other similar marking, or
which should reasonably be considered to be Confidential Information. By way of
example and not limitation, Confidential Information includes: (i) any
information concerning a party’s, its agents’ or licensors’ technology, such as
systems, source code, databases, hardware, software, programs, applications,
protocols, routines, models, displays and manuals, including, without
limitation, the selection, coordination, and arrangement of the contents
thereof; and (ii) any information concerning a party’s, its agents’ or
licensors’ financial or business plans or operations, such as research
activities and plans, marketing or sales plans, pricing



CONFIDENTIAL
FIRSTMARK SERVICES
Page 11

--------------------------------------------------------------------------------





or pricing strategies, operational techniques, internal controls, compliance
policies, methods of operation, security procedures, strategic plans, and
unpublished financial information, including information concerning revenues,
profits and profit margins.


b.
Restrictions on Use. The party providing Confidential Information in each case
shall be called the “Disclosing Party” and the party receiving the Confidential
Information shall be called the “Receiving Party.” The Receiving Party shall not
use, without the prior written consent of the Disclosing Party, any portion of
the Disclosing Party’s Confidential Information for any purpose other than in
connection with the performance of this Agreement. Each party agrees that: (i)
it will hold the Confidential Information of the other party in the strictest
confidence; (ii) it will exercise no less care with respect to the other party’s
Confidential Information than the level of care exercised with respect to its
own Confidential Information; (iii) it will not, without the other party’s prior
written consent, copy or disclose to any third party any portion thereof; and
(iv) it will promptly notify the other party of any unauthorized disclosure or
use, and will cooperate with the other property to protect all rights in and
ownership of its Confidential Information.



c.
Exceptions. The foregoing restrictions on use shall not prohibit or limit the
Receiving Party’s use, disclosure, reproduction or dissemination of the
Disclosing Party’s Confidential Information which: (a) is or becomes public
domain information or material through no fault or breach on the part of the
Receiving Party; (b) as demonstrated by the written records of the Receiving
Party, was already lawfully known (without restriction on disclosure) to the
Receiving Party prior to the information being disclosed to the Receiving Party
by the Disclosing Party or any representative of the Disclosing Party; (c) has
been or is hereafter rightfully furnished to the Receiving Party without
restriction on disclosure by a third person lawfully in possession thereof; (d)
has been independently developed, by or for the Receiving Party, without
reference to the Confidential Information of the Disclosing Party; or (e) is
required to be disclosed by court or agency order, provided that, unless
prohibited by law or order, the Receiving Party notifies the Disclosing Party so
that the Disclosing Party may have a reasonable opportunity to obtain a
protective order or other form of protection against disclosure.



d.
Borrower Information. Firstmark agrees that all information related to or
contained in documents subject to this Agreement which is NPI constitutes
Confidential Information of the Lender, and Firstmark shall keep all such NPI in
strictest confidence. NPI shall not be released or divulged in any way without
prior written consent of Lender, except (i) to Firstmark’s officers and
employees, or such other third parties as is necessary to perform its
obligations under this Agreement, (ii) as specifically required by Applicable
Law, or (iii) to such other parties as directed in writing by the Lender.
Firstmark shall only use NPI to perform its duties under this Agreement and for
other purposes specifically directed in writing by Lender from time to time, and
shall not directly or indirectly use, or suffer, permit or cause to be used, any
such NPI in any other manner or for any other purpose whatsoever including
marketing or cross-selling, or suffer, permit or cause the marketing or
cross-selling of, any products or services of any kind using NPI without
Lender’s prior written approval. Without in any way limiting the



CONFIDENTIAL
FIRSTMARK SERVICES
Page 12

--------------------------------------------------------------------------------





foregoing, Firstmark’s use, reuse, disclosure and redisclosure of NPI shall
comply with Applicable Law.


e.
Firstmark will maintain an information security program designed to prevent the
unauthorized disclosure, misuse, alteration or destruction of NPI. Without
limiting the immediately preceding sentence, Firstmark agrees that such program
shall be designed to satisfy the objectives set forth in the “Interagency
Guidelines Establishing Standards for Safeguarding Borrower Information”, 66
Fed. Reg. 8616, February 1, 2001 (codified in Appendix B to 12 C.F.R. part 30).



f.
Firstmark shall promptly notify Lender in the event of a disclosure or of an
unauthorized access to Confidential Information in violation of this Agreement,
and the parties shall mutually agree upon an action plan to mitigate and resolve
issues or problems arising from such disclosure.



3-12.
Independent Contractors.



Lender and Firstmark are independent contractors, and nothing in this Agreement
shall be construed to create a partnership, joint venture or agency relationship
between Lender and Firstmark.


3-13.
Notices.



All notices or communications by a party to the other party shall be delivered
to the addresses set forth in the signature section of this Agreement below, or
to such other address as may be provided from time to time by a party. Any
notice shall have been deemed to have been given on the fifth (5th) day
following the mailing of such notice when mailed by registered or certified
mail, and upon receipt in every other case.


3-14.
Governing Law.



This Agreement is executed and delivered within the State of Nebraska. The
parties hereto agree that it shall be construed, interpreted and applied in
accordance with the laws of the State of Nebraska, and that the courts and
authorities within the State of Nebraska shall have sole jurisdiction and venue
over all controversies which may arise with respect to the execution of,
interpretation of and compliance with this Agreement. EACH PARTY HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


3-15.
Changes in Writing.



This Agreement, including this provision hereof, shall not be modified or
changed in any manner except by a writing signed by all parties hereto.




CONFIDENTIAL
FIRSTMARK SERVICES
Page 13

--------------------------------------------------------------------------------





3-16.
Severability.



If a court of competent jurisdiction finds any of the provisions of this
Agreement to be so overly broad as to be unenforceable or invalid for any other
reason, it is the parties' intent that such invalid provisions be reduced in
scope or eliminated by the court, but only to the extent deemed necessary by the
court to render the remaining provisions of this Agreement reasonable and
enforceable.


3-17.
Persons Bound.



This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their legal representatives, heirs, successors and permitted assigns.


3-18.
Assignment.



This Agreement shall not be assigned by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
provided, Firstmark may assign this agreement or delegate any obligation
hereunder, to any Affiliate of Firstmark with reasonable notice to Lender.


3-19.
Titles.



The titles used in this Agreement are intended for convenience and reference
only. They are not intended and shall not be construed to be a substantive part
of this Agreement or in any other way to affect the validity, construction or
effect of any of the provisions of this Agreement.


3-20.
Waiver.



The waiver or failure of either party to exercise in any respect any right
provided for herein shall not be deemed a waiver of any further right hereunder.


3-21.
Force Majeure.



If by reason of a Force Majeure Firstmark is unable in whole or in part to carry
out any obligation of this Agreement, Firstmark shall not be deemed in default
during the continuance of such inability.




CONFIDENTIAL
FIRSTMARK SERVICES
Page 14

--------------------------------------------------------------------------------





3-22.
Corporate Obligations.



This Agreement consists of obligations of the parties as corporate or similar
entities. Any liability arising hereunder shall be corporate liabilities. No
director, officer or employee of either party shall be subject to any liability
to any other party for any action taken, or for refraining from taking any
action in good faith, or for errors in judgment.


3-23.
Hiring.



Lender agrees that during the Term or Renewal Terms of this Agreement and for
one year thereafter, it will not hire or solicit for hire, or knowingly allow
its employees to hire or solicit for hire, any employee of Firstmark without the
written permission of Firstmark.


3-24.
Entire Agreement.



This is the entire and exclusive statement of the Agreement between the parties,
which supersedes and merges all prior proposals, understandings and all other
agreements, oral and written, between the parties relating to the Services or
any other provision of this Agreement.


3-25.
Counterparts.



This Agreement may be executed in any number of counterparts. Each counterpart
so executed shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.






[Remainder of page intentionally left blank]






CONFIDENTIAL
FIRSTMARK SERVICES
Page 15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


NELNET SERVICING, LLC
d/b/a Firstmark Services


UNION BANK AND TRUST COMPANY
By: /s/ James D. Kruger


By: /s/ Angie Muhleisen
 
 
Title: Treasurer


Title: President & CEO
 
 
Address: 121 S. 13th St., Suite 100
Lincoln, NE 68508


Address: 4243 Pioneer Woods Dr
Lincoln, NE 68506





































CONFIDENTIAL
FIRSTMARK SERVICES
Page 16

--------------------------------------------------------------------------------







PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


Schedule A


Service
Fee for Service
Loan Origination Fees
 
[*****]
$[*****] per loan
Monthly Loan Servicing Fees
 
[*****]
$[*****] Per Borrower Per Month
[*****]
$[*****] Per Borrower Per Month
[*****]
$[*****] Per Borrower Per Month
Miscellaneous Fees
 
[*****]
$[*****] per Participant per month
[*****]
$ [*****] + First Class Postage Per Form
[*****]
$ [*****] + First Class Postage Per Form
[*****]
$[*****] per Hour
[*****]
$[*****] per loan, not exceed $[*****] in Aggregate
[*****]
$[*****] per loan
[*****]
$[*****] per [*****] Loan





CONFIDENTIAL
FIRSTMARK SERVICES
Page 17